 LOCAL 12 (ASSOCIATED INDEPENDENT OWNER-OPERATORS)InternationalUnion of Operating Engineers, LocalUnion No. 12, AFL-CIO (WesleyForsythe)andAssociatedIndependentOwner-Operators,Inc.Case 21-CC- 1 137December 16, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn October 7, 1969, Trial Examiner George H.O'Brien issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithinthe meaningof the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found that theRespondent had not engaged in certain other unfairlaborpracticesallegedinthecomplaintandrecommended dismissal as to them. Thereafter, theGeneral Counsel, Charging Party, and Respondentfiledexceptions to the Trial Examiner's Decisionand supporting briefs, and Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, International UnionofOperatingEngineers,LocalUnionNo. 12,AFL-CIO, its officers,agents,and representatives,shalltake the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE H. 0 BRIEN, Trial Examiner: On August 12,1969, a hearing was held in the above-entitled matter inLos Angeles, California at which all parties appeared andparticipated.The complaint,issuedby theRegionalDirector for Region 21 of the National Labor Relations293Board on May27, 1969,isbased on a charge filed byAssociated IndependentOwner-Operators, Inc. on April 4,1969 and alleges violation of Section 8(b)(4)(ii)(A) and (B)of the National Labor RelationsAct byInternationalUnion of OperatingEngineersLocalUnionNo. 12,AFL-CIO,herein calledRespondent.Upon the entirerecord in this proceeding,including my observation of thewitnesses and after due considerationof the post-hearingbriefs,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERMidway Construction Company, herein called Midway,isengaged as a general contractor in the building andconstructionindustry.At all times material hereinMidway has been engaged in the construction of anindustrial project known as Dominguez Industrial Park inCompton, California. During the 12-month period endingMay 1, 1969, Midway purchased and received atDominguez Industrial Park materials and supplies valuedin excess of $50,000 either directly from points locatedoutside the State of California, or from Californiasupplierswho obtained said equipment and suppliesdirectlyfrompoints locatedoutsidetheStateofCalifornia.Midway at Dominguez Industrial Park is anemployer engaged in commerce and in a business affectingcommerce within the meaning of Sections 2(6) and (7) ofthe Act.ILTHE LABOR ORGANIZATION INVOLVEDRespondent is a labor organizationwithin themeaningof Section2(5) of the Act.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaintallegesthatRespondent, through itsbusiness agent,Orville J.Whisman, on March 31, 1969"threatenedMidway with picketing and shutting downwork at the construction project" and that Respondent'sobjects were (1) to force or require Wesley Forsythe, aself-employed person, to join Respondent and (2) to forceor require Midway to cease doing business with Forsythe.Respondent'sanswer isageneraldenial.InhisposthearingbriefRespondent'scounselargues thatForsythewas an employee of Midway and not an"independent contractor" and thatWhisman did notthreatenMidway. He also argues that Whisman, wheninformed that Forsythe was an "owner operator" acceptedthisrepresentationat face value, and merely advisedMidway that its subcontract to Forsythe violated theMaster Labor Agreement and that Midway would berequired to make reparation to the man on the top of theUnion'sout-of-work listwho had been deprived ofemployment by Midway's violation of contract.B.The SettingOn July 1, 1965, Respondent entered into a MasterLabor Agreement, effective to July 1, 1969, with HomeBuildersAssociationandthreeotheremployerassociations. The Agreement contains a clause restrictingjob site subcontracting to persons under contract withunions affiliated with the Building Trades Department of180 NLRB No. 53 294DECISIONSOF NATIONALLABOR RELATIONS BOARDAFL-CIO or Teamsters, and contains detailed provisionsgoverningthedispatchofworkmen from officesmaintained by the Respondent. It also contains a "unionshop"clause.As of July 1, 1965, R. A. WattConstruction Company was a member of Home BuildersAssociation, the name of which has been changed toBuilding Industry Association. R. A.Watt ConstructionCompany was acquired by Boise-Cascade Company.Midway Construction Company is a wholly ownedsubsidiary of Boise-Cascade. On the facts in this record Iam unable to find or conclude that Midway ConstructionCompany was on March 31, 1969, bound to observe theterms of the Master Labor Agreement with Respondent.'Dominguez Industrial Park encompasses a large area,comprisingmany city blocks and Boise-Cascade is thegeneralcontractorfortheentireproject.MidwayConstruction Company is the subcontractor for concreteandmasonrywithresponsibilityfortheconcretefoundationsof the several buildings. The work ofsurveyingandlayingoutthefoundationswassubcontractedbyMidway to E. L. Pierson andAssociates,whoseemployeesarerepresentedbyRespondent. Layout men string lines between stakes setby the surveyors, and trenches are dug on these lines. OnMarch 31, Wesley Forsythe, with his backhoewas diggingtrenchesbehind the surveying crew, which was alsoworking on that date.Forsythe became a member of Respondent in 1957, andceased to be a member in 1964 or 1965. For several yearshe has been in business for himself.: He owns two piecesof equipment, a Massey-Ferguson backhoe valued at$8,000 and an Allis Chalmers backhoe valued at $11,000towhich he can attach "buckets" of different sizes andwidths in accordance with the requirements of differentjobs. The useful life of each machine is about three years.He does not permit anyone other than himself to operatethe equipment and does not work for wages with theequipment of any other person. He is retained bycontractors to perform specific jobs for which he demandsand receives a set rate per hour. During the past year heperformed services for some thirty different contractors.Vernon Stallmo, Midway's superintendent of concrete andmasonry construction has called on Forsythe at least onceevery other week over a period of three to five years.When Forsythe was otherwise engaged or unavailable hehas suggested the name of some other person to Stallmoas a substitute. Forsythe sets his own price for each job,and from time to time over the years has raised his rates.On theDominguezjob he charged $14.50 per hour. Hekeeps and records his own time and turns it in to theforeman or to the superintendent if one of themis still onthe job when he completes his day's task. If he has notcompleted a trench when other project work stops andsupervision goes home,he continues to work and turns inhis time on the following day. The only instruction hereceives when accepting a job is the width of the trenchand the location of the project. The only additionalinstruction ever given to him is the depth of the trench.He uses his independent judgment,basedonhisknowledge of construction and of the bearing qualities of'This is nota findingthatMidway Construction Company wasnotbound to observe terms of the Master Labor Agreement. InHoistingEngineersLocal 302 (WestCoastSteelWorks).144NLRB 1449, theSuch an agreement or arrangement need not bewritten,but may beestablishedby evidence of an oral understanding or ofa courseof conduct in which bothpartiesmutually assume theconcommitant obligationsimposed by the necessityto use a hiring hall orreferral system."soil to dig the trench deeper when he runs into a fill spotor bad soil and in deciding whether he should deposit thedirt inside or outside of the building line. He is free toleave the job anytime it suits his convenience and isresponsibleonlyforthefinishedresult.He paysmaintenance, operating, and insurance costs on his ownequipment.No deduction is made by the contractor forsocial security,workmen's compensation or for incometax.There is no evidence that Midway owns anycomparable equipment or has, or has ever had anyemployee doing comparable work.The foregoing facts bring this case squarely within theBoard's holding inClaremontDevelopmentCo.,106NLRB 611, and require a finding that Forsythe on theDominguez project onMarch 31, 1969, was anindependent contractor within the meaning of Section 2(3)of the Act and a self-employed person within the meaningof Section 8(b)(4)(ii)(A) of the Act.3C. Sequence of EventsOrville J.Whisman is a surveyor by trade, and for thepast seven years has beenabusinessrepresentative,employed by Respondent, charged with the primaryresponsibilityof protecting the interests of its 1,700surveyormembers, with other incidental responsibilities.On the morning of March 31, 1969, Whisman drove totheIndustrialPark to visit the Pierson surveyors.Observing an idle backhoe and two men standing nearby,he walked up and asked who was the operator of thebackhoe.Forsythe replied that he was the operatorWhisman asked to see his card. Thereupon, according toWhisman:And he told me at that time he was not a member ofthe union;he had no contract; he was an independentowner-operator; and that he didn't have to belong toany union.So I told him, "Thank you." I told him I had nofurther argument with him, I had a problem with thegeneralcontractor on the job because the generalcontractorwas inviolation of his agreement, and I leftthejobsiteimmediatelyforBoise-Cascade'ssuperintendent's office.Forsythe, describing the same incident testified:Itoldhim I was a member of AssociatedIndependentOwner-Operators.And he said, "Thatdoesn'tmake any difference. You don't work here."And he walked off.Forsythe further testified after his recollection wasrefreshed by reading his pre-trial statement, that he wastalking toArt, the foreman when Whisman walked up,and that after Whisman left, the foreman told Forsythe"that theBusinessAgent had said that the generalcontractor had a collectivebargainingagreement withLocal 12 under which they could not use anyone who didnot belongto Local 12." Art did not testify.'On March 9,1960, Forsythe, with two other partners doing business asJD & W BACKHOE RENTAL,signed a collective bargaining agreementwithRespondent.The existenceof thisagreement was unknown toWhisman on March 31,1969, and it has no relevance in this proceeding.'CompareMarshall and Haas.133 NLRB 1144, where theBoard foundthat the owner of a dump truck was an employee,in part, because he linedup with and did the same work under the same supervision as employeesdriving company trucks,andOltmans ConstructionCompany,168 NLRBNo. 112, wherethe Board found that"owner operators"were"engaged toperform duties that could have been assigned to acknowledged employeesof the contractors." LOCAL 12 (ASSOCIATEDINDEPENDENTOWNER-OPERATORS)Whisman walked back to his car and drove about eightblockstothetrailerwhichGeorgeDushane,Superintendent for Boise-Cascade,was usingas his office.Whisman told Dushane "that they were in violation oftheir agreement, in that they had not hired Mr. Forsytheinaccordance with the agreement, and [Whisman] wasasking for pay for a man on the top of the out-of-worklistfor every hour that [Forsythe] was on the jobsiteperforming the work of an operator." Mr. Dushanereplied,"thatMr. Forsythe was working for MidwayConstruction Company, which was a subcontractor on thejob and that [Whisman's] problem was with them, andthat [Dushane] would get ahold of a gentleman calledMarlinKenny who was superintendent for MidwayConstruction Company."Whisman then drove back to where the surveyors wereworking, where he was met by the Pierson surveyors' chiefof party, James C. Shannon. Shannon had been informedby one of his chainmen that there was a nonunionoperator on the job, and Shannon inquired of Whismanwhether the surveyors should leave.Whisman replied,"Definitely, Not. Just go ahead and work."Shortly thereafter Vernon Stallmo drove up, got out ofhis car and walked over to Whisman. Stallmo, who wasassistant superintendent forMidway, under Kenny, knewthat Forsythe was not a member of Local 12 and hadbeen informed by a Boise-Cascade superintendent, BertHerrick, that "there was a Local 12 man on the job andhe [Stallmo] had better get over there immediately."Stallmo testified:IapproachedMr.Whisman and he handed me hiscard . . . he said, "You don't have a Local 12 operatoron the job. I want him [Forsythe] taken off the job.Otherwise, I'm going to shut the job down. You have tohave a Local 12 man perform this duty."In this sensehe said, "If you don't do it,I'm goingto shut down thejob."And I said, "Do I have to do it immediately?"And he said, "Yes sir." Otherwise, the followingmorning he was going to come out with five men andgo through the tract, ... if I didn't get Wes [Forsythe]off the job immediately I would have to pay a manfrom Local 12 wages for that entire day, the first manon the out-of-work list .... And I said, "I'm not goingto do that." and he said, "You better shut it down."Stallmo further testified thatWhisman didnotsay whatWhisman and the five men weregoingto do the followingmorning.Whisman, describing the same conversation, testified:... thisgentlemanhere approached me . . . and henever at that time told me his name but he identifiedhimself as superintendent forMidway ConstructionCompany . . . I advised him that Midway ConstructionCompany was in violation of their agreement; that mydemand was for all the time worked by the improperlyhired person on that project. I wanted to compensatethe man on the top of the out-of-work list who had notworked, and they had violated their agreement. Heaskedme what did I want him to do, and hespecifically insinuated did I want him to get rid of Mr.Forsythe, and I says, "Definitely not."Whisman cate>orically denied telling Stallmo that hewould shut the job down or that he made any statement toStallmo regarding pickets.Shannon testified that he met Whisman on his returnfrom the Boise-Cascade office and asked whetherWhisman wanted him to leave the job. He had received a295negative reply and was still talking toWhisman whenStallmo drove up. Shannon stood by within five or tenfeet and listened to their conversation but did not paystrictattention.The only portion he recalled was thestatement of Whisman that the man on the top of theout-of-work list should receive pay as long as the backhoewas operating.Itwas then lunch time and Whisman bought lunch forthe two survey crews then working on the project. A fewminutes afterWhisman had conversed with Stallmo,Shannon 'againput the question: "did [Whisman] wanthim to'leave the job?" Whisman replied:... and I told him definitely not, that would be theworst thing in the world that could happen, was for themen to leave that job, and I specifically gave himinstructions not to leave the job.As soon as Whisman left, Stallmo told Forsythe to stopworking and to call his [Forsythe's] business agent. LaterinthedayRichard E. Brown,abusinessagent ofAssociated Independent Owner-Operators, Inc., came tothe project and told Forsythe and Stallmo that despite thedecree of the Circuit Court of Appeals handed downFebruary 18, 1969,' it would be legal for the Union topicket. Stallmo then told Forsythe "that he'd better joinLocal 12", adding, "Otherwise, if you don't, I'm going tohave to get a Local 12 man in."The next day, April 1, Forsythe made application forreinstatement in Respondent and paid a total of $350 infees and dues. Forsythe completed his then current job forMidway about two days later.After the instant charge was filed, the RegionalDirector for Region 21 of the Board filed in the UnitedStatesDistrictCourt a petition for injunction underSection 10(1) of the Act. In connection with thisapplication counsel for the Director filed with the Courtan affidavit of Vernon Stallmo dated June 6, 1969. Uponbeing shown a copy of this affidavit by the Union'scounsel,Whisman decided to have a second talk withStallmo.Whisman went to the project, asked "are you VernonStallmo?" and, on receiving an affirmative reply, handedhim abusinesscard.Stallmo testified that it was thebusinesscard of W. P. "Bill" Jacobs, an Ironworkers'Businessrepresentative.Whisman testified that it was thecard of Jim Morris, a Local 12 representative. In anyevent, Stallmo did not recognize Whisman as the manwho had spoken to him on March 31. Whisman askedStallmo if he was absolutely sure about the statementswhich he had made in the affidavit of June 6, and Stallmoreplied that the affidavit was true.Whisman then askedStallmo if he knew therewas a witnesspresent, Shannon,and Stallmo replied that there was none and that Shannonwas 500 feet away. Whisman ended the brief conversationwith the remark, "I'll see you in Court." At the instanthearing Stallmo identifiedWhisman as the man who hadpresented the business card of Bill Jacobs, but did notidentify himas the businessagent to whom he spoke onMarch 31.D. Respondent's ThreatOn March 31 when Vernon Stallmo refused Whisman'sdemand that he pay a Local 12 member for all hours'Associated Independent Owner Operators Inc, v.N L.R.B.,407 F.2d1383 (C.A. 9), vacating and remandingInternational Union of OperatingEngineersLocalUnionNo.12,AFL-CIO (Ohmans ConstructionCompany),168 NLRB No. 112. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDworked by Forsythe, Whisman did say "You better shutitdown."On the same date, and in the sameconversation,Whisman did say that if Stallmo did notshut down the backhoe, Whisman would be out the nextmorning "with five men and go through the tract."Whisman did not specifically deny these portions ofStallmo'stestimony,and these statements togetherconstituteathreatwithinthemeaning of Section8(b)(4)(•i) of the Act. Stallmo correctly understood by thereference to five men going through the tract, that he wasbeing threatened with picketing of the entire project.Shannon, who could recall only a small part of theconversationbetweenWhismanandStallmofeltcompelled at its conclusion, to repeat the question whichhe had put to Whisman only a few minutes beforeShannon again asked whether the surveyors should leavethe job and on this second occasion obtained a moreemphatic negative response. I do not believe that Shannonwould have repeated his question in the absence of somestatement by Whisman to Stallmo tending to negative theprevious instruction.E. Respondent's ObjectWhisman's statement, "You better shut it down," in itsentire context is sufficient evidence that one object ofWhisman's threat was to force or require Midway to ceasedoing business with Forsythe, and this conjunction ofmeans andobjectconstitutesa violation of Section8(b)(4)(u)(B) of the Act.Ifindno evidence that an object of Respondent'sconductwas to force or require Forsythe to joinRespondent.TheGeneralCounselargues:that"arespondent may be held to have intended the natural andforseeable consequences of its conduct." Citing:Local980, Laborers,et al.,(The Kroger Company).119 NLRB469, 579, andLocal Union 789, Laborers, et al., (Doyleand Russell),125 NLRB 571, 574. Conceding the validityof the proposition, there was reason for Whisman toanticipate that Stallmo wouldceaseto do business withForsythe. There was no reason for him to anticipate thatForsythe would attempt to rejoin Respondent. Stallmo ineffect told Forsythe that he could not work any longerunless he rejoined the Union. Forsythe'sbusiness agent,who signed the charge which gave rise to this proceedingadvised Forsythe to rejoin Respondent. Since Respondentdid not force Forsythe to join, it cannot on any theory berequired to permit him to withdraw, nor can it be requiredto return the fees and dues which Forsythe voluntarilytendered.Whisman did not on March 31, 1969, refer to thesubcontractingclauseof the Master Agreement, nor was itpartofRespondent's object on that date to securecompliancewith the subcontractingclause.Respondent'scounsel argues,in support of his contrary assertion, thatWhisman's insistancethat the top man on the out-of-worklistbe paid for the hours actually worked by Forsytheindicated such intent, and directs my attention to anarbitrators decision' prescribing such a remedy Such aremedy would be equally appropriate, were Forsythe anemployee hired in violation of the exclusive referralclauses of the contract. That Whisman regarded Forsytheasanemployee is evidenced by his words to theBoise-Cascade superintendent:'Decisionof Board of Arbitration,Sam Kagel, (chairman) inAssociatedGeneral Contractors.38 Labor Arbitration Reports 500Itold him the problem that I had, that they were inviolation of their agreement in that they had not hiredMr. Forsythe in accordance with the agreement.IfMidway Construction Company, or Boise-Cascadewas or if both were, on March 31, 1969 bound to observethe subcontracting clause of the Master Labor Agreement,an attempt by Respondent to secure compliance therewithby threat of picketing would violate Section 8(b)(4)(ii)(B)oftheAct.NortheasternIndianaBuildingandConstructionTradesCouncil,etc(CentlivreVilliageApartments),148 NLRB 854.Sinceanobject of Whisman's threat to return on thefollowing morning with five men and go through the tractwas to cause Midway Construction Company to ceasedoing business withWesley Forsythe, an independentcontractor,Respondent did thereby engage in conductviolative of Section 8(b)(4)(ii)(B) of the Act.N.L R.B vDenver Building and Construction Trades Council, et al(Gould and Preisner),341 U.S. 675, 689.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurringin connection with the operations of the employers as setforthabove,have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV. THE REMEDYHaving found that Respondent has violated Section8(b)(4)(ii)(B) of theAct, itwill be recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Upon the basis of the above findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Midway Construction Company is an employerwithin the meaning of Section 2(2) of the Act engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2.MidwayConstructionCompany andWesleyForsythe are persons in an industry affecting commercewithin the meaning of Section 8(b)(4) of the Act.3.InternationalUnion of Operating Engineers, LocalUnion No. 12, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) and 8(b) of the Act.4.By threatening to picketMidway ConstructionCompany with an object of forcing or requiring MidwayConstructionCompany to cease doing business withWesleyForsythe,InternationalUnion of OperatingEngineers, Local Union No. 12, AFL-CIO, has engagedinunfair labor practices affecting commerce within themeaning of Section 8(b)(4)(i•)(B) of the Act.5.Respondent has not engaged in unfair labor practicesaffectingcommercewithinthemeaning of Section8(b)(4)(ii)(A) of the Act.RECOMMENDED ORDERUpon thebasis of the foregoing findingsof fact andconclusionsof law,and upon the entire record in thisproceeding, I recommend that InternationalUnion ofOperating Engineers,Local Union No. 12, AFL-CIO, its LOCAL12 (ASSOCIATED INDEPENDENT OWNER-OPERATORS)officers,agents and representatives,shall:1.Cease and desist from threatening, coercing orrestrainingMidway Construction Company or any otherperson engaged in commerce or in an industry affectingcommerce where an object thereof is forcing or requiringany such person to cease doing business with WesleyForsythe.297(c)Notify the said Regional Director in writing within20 days from the date of the receipt of this Decision, whatsteps Respondent has taken to comply herewith.''In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify theRegional Director forRegion 21, in writing,within 10 days from the date of this Order, whatsteps it has takento complyherewith "2.Takethe followingaffirmativeactionwhich I findwill effectuate the policiesof the Act:(a) Post in conspicuous places at its business offices andmeetinghalls,includingallplaceswhere notices tomembers are customarily posted, copies of the attachednoticemarked "Appendix."6 Copies of said notice to befurnished by the Regional Director for Region 21, shall,afterbeingsignedbyRespondent'sauthorizedrepresentative, be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced or coveredby any other material.(b) Sign and mail copies of said notice to the RegionalDirector for posting by Midway Construction Company, itbeingwilling,atalllocationswhere notices to itsemployees are customarily posted.'In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes. In the eventthat the Board'sOrderis enforced by a judgment of a United States CourtofAppeals,thewords in the notice reading"Posted by Order of theNationalLabor Relations Board"shallbe changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board."APPENDIXNOTICETO MEMBERSPosted by order of the National Labor Relations Boardan agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrain MidwayConstruction Company or any other person engaged incommerce or in an industry affecting commerce wherean object thereof is to force or require any such personto cease doing business with Wesley Forsythe.INTERNATIONAL UNIONOF OPERATINGENGINEERS, LOCALUNION No.12, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,849 South Broadway, Los Angeles, California 90014,Telephone 688-5229.